McCARTHY, j.
This is an appeal from a judgment on a verdict directed by the court. The action is for negligence. The testimony in the case shows that, when the plaintiff left the rings with defendant, he ordered them to be shipped by express, and that the only express company carrying goods between New York and Frederick-burg was the Adams Express Company. Under this direction of the plaintiff to send by the express company, the agent of the plaintiff, all the defendant was bound to do was to carry out this direction. Then his liability terminated. It is certain, from the evidence presented, that the defendant did this. The defendant, as bailee, having performed his full duty in regard to the goods in question, his liability then certainly ceased. See Story, Bailm. §§ 257, 259. For this alone the judgment should be, and is hereby, reversed, and a new trial ordered, with .costs and disbursements to the defendant to abide the event. All concur.